DETAILED ACTION
Claims 1 through 9 originally filed 23 May 2020. Claims 1 through 9 are addressed by this action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS received 15 May 2020 cites US Pub. 20150141581 published 30 June 2005. This document number is incorrect as it does not align with the publication date or the applicant. In light of the foreign search reports, the examiner has cited US Pub. 20050141581 which appears to be the intended document.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character "23" has been used to designate both the third electrode and the heater. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet " or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specifically, page 16 of the original disclosure refers to "heater 23" which assigns the reference character "23" to the heater. However, reference character "23" is used in the drawings and throughout the remainder of the original disclosure as referring to the third electrode. This may be corrected by amending the specification to read "heater 22". This is regarded as a typographical error.

Claim Objections
Claims 3 through 6 objected to because of the following informalities: 

Claim 3 is objected to for a minor informality in antecedent basis. Specifically, this claim refers to "a second direction" whereas parent claim 2 has already introduced "a second direction". The correct format to conform to the existing antecedent basis is "the second direction".

Claims 4 through 6 are objected to for inheriting the above deficiencies of parent claim 3. Correction of claim 3 would also correct these claims.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 6 rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 5, this claim refers to "an area of the first protrusion portion" and "an area of the second protrusion portion". However, these features are solids attached to other elements such that the term "area" does not appear to be uniquely meaningful. As such, this claim is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. For the remainder of this action, the areas mentioned in this claim will be treated as meaning "cross-sectional area". Please note in correcting this that the "cross sectional area" of a solid can be exceptionally broad unless the plane of cross section is defined.

Regarding claim 6, this claim refers to "a ratio" between "a first region" and "a second region". However, it is unclear what properties are involved in this ratio. Specifically, it is unclear if the ratio is between volumes, cross sectional areas, widths, or some other property that may be related to those areas. Since the parameters of the claimed ratio are undefined, this claim is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. For the remainder of this action, the ratio of this claim will be treated as referring to the maximum width of the respective regions.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7 rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (Kim, US Pub. 2012/0051386) in view of Matsui et al. (Matsui, US Pub. 2009/0041073).

Regarding claim 1, Kim discloses, "A gain region" (p. [0042] and Fig. 2, pt. A).  "A wavelength tunable region" (p. [0042] and Fig. 2, pt. C).  "Wherein the wavelength tunable region includes a lower clad layer" (p. [0049] and Fig. 2, pts. 110 and C).  "A passive optical waveguide disposed on the lower clad layer" (p. [0049] and Fig. 2, pt. 130).  "An upper clad layer disposed on the passive optical waveguide" (p. [0049] and Fig. 2, pt. 140).  "A drive electrode disposed on the upper clad layer" (p. [0049] and Fig. 2, pt. 160).  "A current blocking layer disposed on the drive electrode" (p. [0049] and Fig. 2, pts. 155 and 160).  "A heater disposed on the current blocking layer" (p. [0049] and Fig. 2, pts. 155 and 190).  Kim does not disclose, "A first insulating groove and a second insulating groove which are disposed opposite to each other with the passive optical waveguide therebetween."  Matsui discloses, "A first insulating groove and a second insulating groove which are disposed opposite to each other with the passive optical waveguide therebetween" (p. [0054] and Fig. 9, where the etched regions on either side of the mesa constitute the claimed grooves).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim with the teachings of Matsui.  In view of the teachings of Kim regarding a DBR section controlled by heat, the additional inclusion of isolation trenches on either side of the waveguide as taught by Matsui would enhance the teachings of Kim by improving thermal tuning efficiency (Matsui, p. [0053]).

Regarding claim 7, Kim discloses, "Wherein a refractive index of the passive optical waveguide is changed when currents are input by the drive electrode or heat is input by the heater" (p. [0055] and Fig. 2, pts. 160 and 190).  

Claims 2 through 6, 8, and 9 rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Matsui and further in view of Joannopoulos et al. (Joannopoulos, US Patent 5,682,401).

Regarding claim 2, Kim does not disclose, "Wherein the lower clad layer includes a protrusion portion formed by connection between the first insulating groove and the second insulating groove."  Matsui discloses, "Wherein the lower clad layer includes a protrusion portion formed by connection between the first insulating groove and the second insulating groove" (p. [0054] and Fig. 9, pt. 22).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim with the teachings of Matsui for the reasons provided above regarding claim 1.  
The combination of Kim and Matsui does not disclose, "The protrusion portion has a first protrusion portion having a width which decreases in a second direction; and the second direction is a direction from the upper clad layer to the lower clad layer" (Fig. 5C, pt. 500."  Joannopoulos discloses, "The protrusion portion has a first protrusion portion having a width which decreases in a second direction; and the second direction is a direction from the upper clad layer to the lower clad layer" (Fig. 5C, pt. 500").  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of Kim and Matsui with the teachings of Joannopoulos.  In view of the teachings of Matsui regarding a passive waveguide that is raised atop a pedestal, the alternate formation of the pedestal as an hourglass shape as taught by Joannopoulos would enhance the teachings of Kim and Matsui by indicating alternate shapes adequate for supporting a waveguide.

Regarding claim 3, the combination of Kim and Matsui does not disclose, "Wherein the protrusion portion has a second protrusion portion having a width which increases in a second direction" (Fig. 5C, pt. 500."  Joannopoulos discloses, "Wherein the protrusion portion has a second protrusion portion having a width which increases in a second direction" (Fig. 5C, pt. 500").  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of Kim and Matsui with the teachings of Joannopoulos for the reasons provided above regarding claim 2.  

Regarding claim 4, the combination of Kim and Matsui does not disclose, "Wherein the second protrusion portion is disposed under the first protrusion portion" (Fig. 5C, pt. 500."  Joannopoulos discloses, "Wherein the second protrusion portion is disposed under the first protrusion portion" (Fig. 5C, pt. 500").  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of Kim and Matsui with the teachings of Joannopoulos for the reasons provided above regarding claim 2.  

Regarding claim 5, the combination of Kim, Matsui, and Joannopoulos does not disclose, "Wherein an area of the first protrusion portion is larger than an area of the second protrusion portion."  The examiner takes Official Notice of the fact that it was known in the art to adjust the relative dimensions and angles of an etched pedestal structure so as to achieve desired optical and structural properties. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adjust the relative areas of the protrusion portions so as to avoid optical interference with the waveguide and provide adequate structural support while exhibiting small dimensions, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 6, the combination of Kim, Matsui, and Joannopoulos does not disclose, "Wherein a ratio between a first region having the greatest width and a second region having the smallest width in the protrusion portion is 1:0.1 to 1:0.5."  The examiner takes Official Notice of the fact that it was known in the art to adjust the relative dimensions and angles of an etched pedestal structure so as to achieve desired optical and structural properties. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adjust the relative widths of the protrusion portions so as to avoid optical interference with the waveguide and provide adequate structural support while exhibiting small dimensions, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 8, Kim discloses, "A gain region" (p. [0042] and Fig. 2, pt. A).  "A wavelength tunable region" (p. [0042] and Fig. 2, pt. C).  "Wherein the wavelength tunable region includes a lower clad layer" (p. [0049] and Fig. 2, pts. 110 and C).  "A passive optical waveguide disposed between the lower clad layer" (p. [0049] and Fig. 2, pt. 130).  "An upper clad layer disposed on the passive optical waveguide" (p. [0049] and Fig. 2, pt. 140).  "A heater disposed on the upper clad layer" (p. [0049] and Fig. 2, pts. 155 and 190).  Kim does not disclose, "A first insulating groove and a second insulating groove disposed on the lower clad layer."  "The first insulating groove and the second insulating groove are disposed opposite to each other with the passive optical waveguide therebetween."  "The lower clad layer includes a protrusion portion formed by connection between the first insulating groove and the second insulating groove."  Matsui discloses, "A first insulating groove and a second insulating groove disposed on the lower clad layer" (p. [0054] and Fig. 9, where the etched regions on either side of the mesa constitute the claimed grooves).  "The first insulating groove and the second insulating groove are disposed opposite to each other with the passive optical waveguide therebetween" (p. [0054] and Fig. 9, where the etched regions on either side of the mesa constitute the claimed grooves).  "The lower clad layer includes a protrusion portion formed by connection between the first insulating groove and the second insulating groove" (p. [0054] and Fig. 9, pt. 22).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim with the teachings of Matsui for the reasons provided above regarding claim 1.  
The combination of Kim and Matsui does not disclose, "The protrusion portion has a width which decreases in a direction away from the passive optical waveguide" (Fig. 5C, pt. 500."  Joannopoulos discloses, "The protrusion portion has a width which decreases in a direction away from the passive optical waveguide" (Fig. 5C, pt. 500").  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of Kim and Matsui with the teachings of Joannopoulos for the reasons provided above regarding claim 2.  

Regarding claim 9, the combination of Kim, Matsui, and Joannopoulos does not disclose, "Wherein a lower edge angle of the protrusion portion is 50° to 70°."  The examiner takes Official Notice of the fact that it was known in the art to adjust the relative dimensions and angles of an etched pedestal structure so as to achieve desired optical and structural properties. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adjust the angles of the protrusion portion so as to avoid optical interference with the waveguide and provide adequate structural support while exhibiting small dimensions, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yamamoto et al. (Yamamoto, US Patent 5,866,918) is cited for teaching techniques for alternately shaping an hourglass shaped pedestal.
Wipiejewski (US Pub. 2003/0025976) is cited for teaching a waveguide in which a current injection electrode and a heater are stacked atop one another with a dielectric between the elements.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Hagan whose telephone number is (571)270-1242.  The examiner can normally be reached on Monday, Wednesday, and Thursday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN P HAGAN/Examiner, Art Unit 2828